Rhonda Joyce Ellis








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-332-CR





RHONDA JOYCE ELLIS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On June 7, 2004, Appellant Rhonda Joyce Ellis pleaded guilty to possession with intent to deliver a controlled substance of between four and two hundred grams.  Pursuant to a plea bargain agreement, Appellant was sentenced to six years’ confinement.  On that same day, the trial court entered its certification of Appellant’s right to appeal in accordance with Rule 25.2(a)(2).  
Tex. R. App. P.
 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.”

On July 6, 2004, Appellant filed a pro se notice of appeal and request for a bond hearing.  The trial court denied Appellant’s request on July 15, 2004, noting that no bond would be set because Appellant had not surrendered to authorities and that this is a plea bargain case and Appellant had no permission to appeal.  On August 12, 2004, we notified Appellant that the certification indicating she had no right to appeal had been filed in this court and that this appeal would be dismissed unless Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  We have received no response to our notification.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases in which the appellant obtained the trial court’s permission to appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2)(A), (B).  Appellant does not indicate that either of these exceptions apply in this case.  Therefore, in accordance with the trial court’s certification, we hold that Appellant has no right of appeal.



Because Appellant has no right to appeal, we dismiss this appeal.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM

PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON
, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 24, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.